Rao, Chief Judge:
When this case was called for trial, there was no appearance by or on behalf of plaintiff, although due notice as to the time and place of trial had been given. The defendant moved to dismiss the action for want of prosecution.
It appears from the official papers that this entry was liquidated on February 10, 1964, but that the protest was not filed until April 13, 1964, a date exceeding the statutory limit of 60 days allotted for the filing of a protest in section 514 of the Tariff Act of 1930. Consequently, this protest is untimely. Therefore, while defendant’s motion to dismiss for lack of prosecution is denied, the protest is dismissed as untimely.
Judgment will be entered accordingly.